EXHIBIT 10.3

 

BRAND LICENSE AGREEMENT

 

This brand license agreement (the “Agreement”) is made and entered into as of
November 30, 2019 (the “Effective Date”), by and between DEP Nevada, Inc., a
Nevada corporation (“Licensor”) and Satellites Dip, LLC (“Licensee”). Licensor
and Licensee are each referred to herein as a “Party” and are collectively
referred to herein as the “Parties.”

 

WHEREAS, Licensee holds all Cannabis Licenses required to perform Commercial
Cannabis Activity at the Licensed Premises in accordance with Applicable Laws;

 

WHEREAS, Licensor believes that it is the exclusive owner of the Licensed Marks;

 

WHEREAS, subject to the terms and conditions hereof, Licensee desires to utilize
the Licensed Marks in connection with the production and sale of the Licensed
Products in the Territory;

 

WHEREAS, for further consideration, Licensee shall contemporaneously enter into
that Brand Director Agreement;

 

WHEREAS, subject to the terms and conditions hereof, Licensor desires to license
to Licensee the right to use the Licensed Marks in connection with the
production and sale of the Licensed Products in the Territory; and

 

WHEREAS, the Recitals are hereby incorporated and made a part of this Agreement.

 

NOW, THEREFORE, in consideration of the promises and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, each intending to be
legally bound hereby, do promise and agree as follows:

 

1. DEFINITIONS

 

a. “Agreement” has the meaning set forth in the preamble.

 

b. “Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

 

c. “Applicable Law” means any and all applicable local, state and federal laws,
rules and regulations; provided, however, that notwithstanding anything to the
contrary contained herein, the CSA shall for purposes hereof not constitute an
Applicable Law, and a violation of the CSA shall not be deemed to constitute
non-compliance with Applicable Law as used herein.

 



Trademark License Agreement

Page 1 of 20 

 





 

 


  



 

d. “Brand Director Agreement” shall mean that certain brand director agreement,
dated November 30, 2019, entered into contemporaneously with this Agreement,
between Licensee and NMG Cathedral City, LLC.

 

e. “Cannabis Licenses” means the local and state licenses, permits, and any
other authorizations required for Licensee to conduct the Commercial Cannabis
Activity on the Licensed Premises.

 

f. “Claims” means any claim, demand, dispute, controversy or cause of action.

 

g. “Collection Costs” means reasonable costs related to recovery of unpaid
payments of any License Fee and/or any other fees or amounts payable hereunder,
including, but not limited to, administrative and attorney’s fees that may be
incurred by Licensor and/or Licensor’s Representatives in an effort to collect
past due amounts owed to Licensor for more than sixty (60) days.

 

h. “Commercial Cannabis Activity” means all commercial cannabis activity that
Licensee is lawfully engaged in at the Licensed Premises pursuant to the
Cannabis Licenses in accordance with Applicable Law.

 

i. “Confidential Information” means any and all information relating to the
Disclosing Party, including information about the Disclosing Party’s business
operations, strategies, goods and services, customers, pricing, marketing, and
other information or documents that may reasonably be deemed to be sensitive,
confidential or proprietary, disclosed to and/or obtained by the Receiving Party
from Disclosing Party in connection with this Agreement, whether orally, in
writing, or in other recorded form, and regardless of whether such information
is expressly stated to be confidential or marked as such. For purposes of
clarity, Confidential Information shall not include information that, at the
time of disclosure: (i) is or becomes generally available to and known by the
public other than as a result of, directly or indirectly, any breach of the
Receiving Party; (ii) is or becomes available to the Receiving Party on a
non-confidential basis from another Person, provided that such Person is not and
was not prohibited from disclosing such Confidential Information; (iii) was
known by or in the possession of the Receiving Party prior to being disclosed by
or on behalf of the Disclosing Party; (iv) was independently developed by the
Receiving Party; or (v) is required to be disclosed by Applicable Law, including
pursuant to the terms of a court order; provided that the Receiving Party has
given the Disclosing Party prior written notice of such disclosure and an
opportunity to contest such disclosure and to seek a protective order or other
remedy.

 

j. “CSA” means 21 U.S.C. § 811, et seq., short titled the Controlled Substance
Act, and all implementing regulations.

 

k. “Disclosing Party” means a Party who discloses Confidential Information to
the Receiving Party.

 

l. “Effective Date” has the meaning set forth in the preamble.

 



Trademark License Agreement

Page 2 of 20 





 

 


  



   

m. “GAAP” means United States Generally Accepted Accounting Principles.

 

n. “Labeling Materials” means any label or other written, printed, or graphic
matter upon any Licensed Product, or upon the Licensed Product’s Packaging
Materials, including without limitation, the primary panel and informational
panel.

 

o. “License Fee” means a monthly fee in the amount of One Hundred Dollars
($100.00) payable to Licensor, in addition to Licensee entering into that
certain Brand Director Agreement and abiding by the terms therein.

 

p. “Licensee” has the meaning set forth in the preamble.

 

q. “Licensor” has the meaning set forth in the preamble.

 

r. “Licensed Marks” means the trademarks set forth in Exhibit A whether
registered or unregistered, including the listed registrations and applications
and any registrations which may be granted pursuant to such applications, and
shall also mean those brand name(s), tradename(s), service mark(s), logo(s),
design(s), mask(s), and artwork(s) also set forth in Exhibit A.

 

s. “Licensed Premises” means the premises where the Licensee is licensed to
engaged in Commercial Cannabis Activity in accordance with Applicable Law.

 

t. “Licensed Product” means the products listed in Exhibit D, and any other
products that may be agreed upon in writing by Licensor and Licensee from time
to time, for productions, advertising, marketing, distribution, and sale in the
Territory bearing the Licensed Marks.

 

u. “Losses” means losses, damages, liabilities, deficiencies, actions,
judgments, interest, awards, penalties, fines, costs or expenses of whatever
kind, including reasonable attorneys’ fees and the cost of enforcing any right
to indemnification hereunder and the cost of pursuing any insurance providers.

 

v. “Other Licensed Parties” means third-parties who have been or will be granted
the right to utilize the Licensed Marks, by Licensor and/or its Affiliates.

 

w. “Party” or “Parties” has the meaning set forth in the preamble.

 

x. “Packaging and Labeling Materials” means all Packaging Materials and/or
Labeling Materials.

 

y. “Packaging Materials” means any containers, packages or wrappers that are
intended to be used for enclosing, packaging or containing any Licensed Product
for final retail sale.

 

z. “Person” means an individual, corporation, partnership, joint venture,
limited liability company, governmental authority, unincorporated organization,
trust, association or other entity.

  



Trademark License Agreement

Page 3 of 20 





 

 


  



   

aa. “Quality Assurance Standards” means the specifications and quality of the
Licensed Products mutually agreed upon by the Parties.

 

bb. “Receiving Party” means a Party that receives Confidential Information from
a Disclosing Party.

 

cc. “Representatives” means a Party’s and its Affiliates’ shareholders, members,
managers, employees, officers, directors, consultants and legal advisors.

 

dd. “Supply Chain License Holders” means, collectively, all of Licensee’s
Cannabis License holding third-party nurseries, cultivators, processors,
transporters, manufacturers, extractors, infusers, packagers, and suppliers and
distributors involved in the supply chain of any Licensed Product, provided said
Supply Chain License Holders are pre-approved in writing by Licensor.

 

ee. “Term” means the terms of this agreement as set forth in Section 7(a) of
this Agreement.

 

ff. “Term Derived IP” means any new and original intellectual property,
invention, original work of authorship, discovery, design, formula, technology,
copyright, trademark, patent, improvement, trade secret, result of experiments,
process, technique or know-how that is developed, created, commissioned,
invented, conceived, discovered, or reduced to practice during the Term by
Licensee (either alone or jointly with others) that relates to or arises from
Licensor, the Licensed Marks, the Licensed Products, and/or the rights or duties
of Licensee hereunder.

 

gg. “Termination Inventory” shall mean all inventory, consisting of finished
products and work in process, Packaging and Labeling Materials, and advertising
and promotional material on hand at the time of the termination of this
Agreement and/or any material, in any and all medians, that includes any
reference whatsoever to the Licensed Marks.

 

hh. “Territory” means the State of California.

 

ii. “Transfer” means any transfer, assignment, license, sublicense, pledge or
encumbrance, whether voluntarily, involuntarily, by operation of law or
otherwise.

 

2. GRANT OF RIGHTS

 

a. License. Licensor is informed and believes that Licensor is the exclusive
owner of the Licensed Marks but is unable to provide evidence of Federal or
State registration to substantiate its claims of ownership. Subject to the terms
and conditions of this Agreement, Licensor hereby grants to Licensee, to the
extent that Licensor owns or controls such rights, and without express or
implied representations or warranties of any kind, during the Term, a
non-exclusive, non-transferable, and non-sublicensable (except as otherwise set
forth in herein) right to utilize the Licensed Marks in connection with or on
the Licensed Products, solely in connection with Licensee’s Commercial Cannabis
Activity at the Licensed Premises. It is understood and agreed that the
foregoing grant shall pertain only to the use of the Licensed Marks in
connection with the Licensed Products in accordance with the terms and
conditions herein and does not extend to any other cannabis product or
commercial cannabis activity. For the avoidance of doubt, Licensor shall be free
to enter into license deals with Other Licensed Parties during the Term.

 



Trademark License Agreement

Page 4 of 20 





 

 


  



   

b. Reservation of Rights.

 

i. This Agreement does not authorize or permit any use that is not expressly set
forth herein and all such other rights are expressly reserved by Licensor.

 

ii. Licensee acknowledges and agrees that during the Term and thereafter, that
as between the Parties, the Licensed Marks and all rights therein, belong
exclusively to Licensor. Licensee agrees that its use of the Licensed Marks
inures solely to the benefit of Licensor and that the Licensee shall not acquire
any rights in the Licensed Marks by its use hereunder. In the event that
Licensee acquires any rights in the Licensed Marks, by operation of law, or
otherwise, such rights shall be deemed and are hereby irrevocably assigned to
Licensor without further action by the Parties. Licensee shall not, at any time
during or after the Term of this Agreement dispute or contest, directly or
indirectly, Licensor’s right and title to the Licensed Marks or the validity of
the Licensed Marks. Licensee agrees to execute any documents reasonably
requested by Licensor to effect any of the above provisions. Licensor makes no
representations, extends no warranties of any kind, and confers no right by
implication, estoppel or otherwise, other than the licenses, rights and
warranties expressly provided herein. Without limiting any of Licensor’s other
remedies, whether in law or equity, Licensee acknowledges and agrees that
Licensor shall have the right to injunctive relief, to prevent and/or cure a
breach or threatened breach of this Agreement by Licensee.

 

iii. In strict compliance with Applicable Law, in no event whatsoever shall
Licensee: (A) produce the Licensed Products outside of the Licensed Premise; or
(B) sell the Licensed Products outside of the Territory.

 

iv. Without Licensor’s prior written consent, Licensee shall not use the
Licensed Marks (or any mark confusingly similar thereto), individually or in
combination, as part of: (A) its corporate or trade name, or (B) any domain
name.

 

v. Licensee specifically agrees that any and all Term Derived IP and all other
results and proceeds of Licensee’s services in connection with the Term Derived
IP are, and shall from inception be deemed, works “made-for-hire” for Licensor,
and as such shall be Licensor’s sole and exclusive property, in perpetuity and
throughout the world, and shall free from any claims whatsoever by Licensee or
any individual or entity deriving any rights or interests from Licensee. In the
event the Term Derived IP, or any of the other results and proceeds (or any
portion thereof) of the services described herein, shall not be deemed a work
“made-for-hire,” and/or to the extent that Licensor is not deemed to be the
author thereof in any territory of the world, Licensee hereby irrevocably
transfers, assigns and grants to Licensor all rights of ownership, and all other
rights in and to the Term Derived IP, and the results and proceeds of Licensee’s
services in connection therewith, throughout the world in perpetuity. Licensee
will, upon request, execute, acknowledge and deliver to Licensor such additional
documents as Licensor may deem necessary to evidence and effectuate Licensor’s
rights hereunder, and Licensee hereby grants to Licensor the right as
attorney-in-fact to execute, acknowledge, deliver and record any and all such
documents if Licensee shall fail to execute the same within five (5) business
days after so requested by Licensor.

 



Trademark License Agreement

Page 5 of 20 





 

 


  



   

3. USE OF LICENSED MARKS

 

a. Licensee must maintain all governmental permits, licenses, registrations, and
approvals, including the Cannabis Licenses, needed to produce and sell the
Licensed Products in the Territory and must operate under the Cannabis Licenses
in compliance with all Applicable Law.

 

b. During the Term, Licensee agrees to use its best efforts to continuously
produce and sell the Licensed Products throughout the entire Territory in
accordance with Applicable Law.

 

c. Licensee shall comply with all established industry standards, generally
accepted practices, and all laws and regulations having application to the
advertisement, production, or sale of Licensed Products, and shall maintain a
vigorous quality control and safety assurance program with respect to the
Licensed Products.

 

d. Licensee shall at all times maintain, or contract for, facilities and
personnel adequate to fulfill its obligations under this Agreement.

 

e. All Licensed Products made, sold, manufactured, packaged, or otherwise
distributed by Licensee in the Territory must carry the Licensed Marks. Licensee
shall comply strictly with the directions of Licensor regarding the form and
manner of the application of the Licensed Marks. All advertising and promotion
in connection herewith is subject to the approval of Licensor.

 

f. Apart from the Licensed Marks, no other trademark or logo may be affixed to,
or used in connection with, the Licensed Products, except that Licensee may use
its trade name on packaging, advertising, and promotional materials for the
Licensed Products.

 

g. Licensee shall ensure that all Licensed Products sold by Licensee and all
related quotations, specifications, and descriptive literature, and all other
materials carrying the Licensed Marks, be marked with the appropriate trademark
notices, in accordance with Licensor’s instructions.

 

4. QUALITY CONTROL

 

Licensee shall cause the Licensed Products to meet and conform to best in
practice style, quality, and appearance and the following:

 

a. Pre-Production. Licensee shall follow the guidance of Licensor and only
utilize the Packaging and Labeling Materials purchased from (or at the direction
of) Licensor in connection with producing the Licensed Products. Any deviations
from the guidelines of Licensor must be approved by Licensor in writing before
Licensee shall be entitled to distribute, advertise, use, produce commercial
quantities of, or sell any item relating to any such submission. Licensor shall
approve or disapprove any submitted item within twenty (20) days after receipt
by Licensor. If Licensor has not notified Licensee of its approval or
disapproval within such twenty (20) day period, the item shall be deemed
disapproved by Licensor. Approval of an item or Licensed Product which uses
particular artwork does not imply approval of such artwork with a different item
or Licensed Product or of such item or Licensed Product with different artwork.
After a sample of an item has been approved, Licensee shall not make any changes
without resubmitting the modified item for Licensor’s written approval. All
decisions by Licensor relating to disapproval of any Licensed Product shall be
made in Licensor’s sole discretion.

  



Trademark License Agreement

Page 6 of 20 





 

 


  



   

b. Packaging and Labeling Materials. The Licensee shall purchase all Packaging
and Labeling Materials from the Licensor, or at the direction of Licensor from
approved suppliers. At the time of such purchase, Licensee shall pay to Licensor
the License Fee as described in Exhibit C to this Agreement.

 

c. Rejections and Noncompliance. The rights granted hereunder do not permit the
sale of “seconds” or “irregulars.” All Licensed Products that fail to conform
with the Quality Assurance Standards shall promptly be destroyed by Licensee.
Licensee shall advise Licensor regarding the time and place of such destruction
(in sufficient time to arrange for a Licensor representative to witness such
destruction, if Licensor so desires) and such destruction shall be attested to
in a certificate signed by one of Licensee’s executive officers and submitted to
Licensor within fifteen (15) days of the date on which the sample was not
approved.

 

d. Testing. Licensee shall strictly comply with all procedures for testing the
Licensed Products in compliance with Applicable Law, and in accordance with
industry standards, and, in accordance with Applicable Law, shall permit
Licensor to inspect Licensee’s testing, production and quality control records,
procedures and facilities. Licensed Products that fail to comply with Applicable
Laws, shall be deemed disapproved; even if previously approved by Licensor, and
shall not be shipped unless and until Licensee can demonstrate to Licensor’s
satisfaction that such Licensed Products have been brought into full compliance.

 

e. Revocation of Approval. Licensor shall have the right, in Licensor’s sole
discretion, to withdraw its approval of a Licensed Product in the event that:
(i) Licensee uses the Licensed Marks improperly or violates any term of this
Agreement; (ii) Licensor becomes aware of any material or content in any
Licensed Product that was not presented to Licensor for its approval; or (iii) a
ruling, decision, finding of Applicable Law, which, in the reasonable opinion of
Licensor, reflects unfavorably upon the professional, business or reputation of
Licensor. In the event of such withdrawal, Licensor shall provide written notice
to Licensee and Licensee shall promptly thereupon cease the use of the Licensed
Marks in connection with the production, sale, distribution, advertisement or
use of such Licensed Product and all Licensee’s inventory of such Licensed
Product shall be promptly destroyed at Licensor’s option.

 

f. Compliance with Applicable Laws. All Licensed Products shall be produced and
sold in compliance with all Applicable Laws and in accordance with the terms of
Licensee’s Cannabis Licenses. Licensee shall ensure that all labels of the
Licensed Products comply with Applicable Laws. Licensee shall immediately inform
Licensor in writing of any complaint by any consumer, governmental or other
regulatory or self-regulatory body relevant to the Licensed Products, and the
status and resolution thereof. Licensee shall act expeditiously to resolve any
such complaint. Without limiting the provisions hereof, Licensee covenants on
behalf of itself and on behalf of all Supply Chain License Holders, as follows:

 



Trademark License Agreement

Page 7 of 20 





  

  



 

i. Licensee and Supply Chain License Holders shall ensure that no person
involved in the production, packaging, or distribution of Licensed Products or
Packaging and Labeling Materials or advertising or promotional materials
hereunder, is younger than the age minimums established pursuant to Applicable
Laws.

 

ii. Licensee and Supply Chain License Holders shall provide their employees with
a safe and healthy workplace in compliance with all Applicable Laws. Licensee
and the Supply Chain License Holders agree to provide Licensor with all
information Licensor may reasonably request about production, packaging and
distribution facilities for the Licensed Products.

 

iii. Licensee and Supply Chain License Holders shall comply with all Applicable
Laws relating to wage and hour issues, including minimum wage, overtime, and
maximum hours. Licensee and the Supply Chain License Holders agree to utilize
fair employment practices as defined by Applicable Laws.

 

iv. Licensee and Supply Chain License Holders shall comply with all Applicable
Laws relating to environmental issues and discrimination issues.

 

v. Licensee agrees that, to the extent permitted by Applicable Laws, Licensor
may make on-site inspections of Licensee’s facilities and all Supply Chain
License Holder facilities in order to monitor compliance with Applicable Laws.
Licensee shall obtain an agreement with each third-party Supply Chain License
Holder and supplier to comply with the provisions hereof.

 

g. License Number. Licensor reserves the right to utilize the Licensee’s license
number for all advertisement of the Licensed Products in accordance with
Applicable Laws. Licensor will list the addresses and phone numbers of the
licensed premises on its website at Licensor’s sole discretion.

 

h. Remedies. In the event of Licensee’s unapproved or unauthorized production,
distribution, use, or sale of any Licensed Products or any Packaging and
Labeling Materials bearing any reference to the Licensed Marks, including
promotional and advertising materials, or the failure of Licensee to comply with
any provisions hereof, Licensor shall have the right to: (i) immediately revoke
Licensee’s rights with respect to any such Licensed Product licensed under this
Agreement, and/or (ii) at Licensee’s expense, confiscate, or order the
destruction of such unapproved, unauthorized or noncomplying products, Packaging
and Labeling Materials. Such right(s) shall be in addition to and without
prejudice to any other rights Licensor may have under this Agreement or
otherwise.

 

 



Trademark License Agreement

Page 8 of 20 





 

 


  



   

5. LICENSE FEE.

 

a. License Fee. In consideration of the rights granted hereunder, Licensee shall
pay to Licensor the License Fee on a quarterly basis.

 

b. Taxes. All sums payable under this Agreement are exclusive of taxes including
Value Added Tax (or similar tax) and must be paid free and clear of all
deductions and withholdings whatsoever, unless the deduction or withholding is
required by Applicable Law. If any deduction or withholding is required by
Applicable Law, Licensee shall: (i) pay to Licensor such sum as will, after the
deduction or withholding has been made, leave Licensor with the same amount as
it would have been entitled to receive in the absence of any such requirement to
make a deduction or withholding; and (ii) within five business days of making
the deduction or withholding, provide a statement in writing showing the gross
amount of the payment, the amount of the sum deducted and the actual amount
paid.

 

c. Late Payment. In the event that Licensor does not receive payments due under
this Agreement by the applicable due date, Licensee shall pay to Licensor
interest on the overdue payment from the date such payment was due to the date
of actual payment at a rate of, the lessor of: (i) ten percent (10%) per year,
compounded monthly or (ii) the maximum amount permitted under Applicable Law. In
addition, Licensee shall also be responsible for all Collection Costs, which
Collection Costs shall be added to the amounts due to Licensor and paid by
Licensee. All payments made by Licensee following the incurrence of Collection
Costs by Licensor shall first be credited to Collection Costs amounts and then
to the past due amounts until the account is brought current. Additionally, in
the event that any amount due remains unpaid for more than sixty (60) days,
Licensor shall have the right, but not the obligation, to terminate the Term of
the agreement. In such event, Licensee shall waive all rights and remedies and
release all applicable Claims that Licensee might have against Licensor as a
direct or indirect result of such termination.

 

6. LICENSEE’S BOOKS AND RECORDS

 

a. Licensee shall maintain separate and appropriate books of account and
records, of all its operations under or in connection with this agreement all in
accordance with GAAP (including, without limitation, a sales journal, sales
return journal, cash receipt book, general ledger, purchase orders, cutting
tickets, and inventory records) and shall make accurate entries concerning all
transactions relevant to this Agreement.

 

b. As soon as practicable, but in no event later than one hundred twenty (120)
days after the end of each fiscal year of Licensee, Licensee shall furnish
Licensor with a copy of Licensee’s financial statements for such fiscal year,
which shall be certified by an independent certified public accountant or, if
Licensee does not issue audited financial statements, by Licensee’s chief
financial officer or chief executive officer.

    



Trademark License Agreement

Page 9 of 20 





 

 


  



   

7. TERM AND TERMINATION

 

a. Term. Unless otherwise terminated in accordance with the terms and conditions
contained herein, this Agreement and the provisions hereof, shall be in full
force and effect for the duration of the term of the Brand Director Agreement.
This Agreement may only be terminated by Licensee in accordance with the
termination procedures in the Brand Director Agreement. Provided however, if
either Party materially breaches this Agreement, which breach cannot reasonably
be cured or remains uncured for a period of thirty (30) calendar days after
non-breaching Party provides written notice of the breach to the breaching
Party, the non-breaching Party shall have the right to terminate. The expiration
or termination of this Agreement shall not act as a waiver of any claims, suits,
or causes of action of any kind that either Party may have against the other
arising out of this Agreement.

 

b. Effect of Termination.

 

i. Upon the expiration or termination of this Agreement for any reason
whatsoever, all rights of Licensee under this Agreement shall terminate and
automatically revert to Licensor, except as otherwise provided herein. Upon
expiration or termination, Licensee shall immediately discontinue all use of the
Licensed Marks and shall no longer have any right to use the Licensed Marks or
any variation or derivative work thereof in any manner or for any purpose
whatsoever, except as provided herein. Subject to the provisions of hereof
concerning the sale of Termination Inventory, Licensee shall deliver to
Licensor, at Licensee’s expense, all sketches, samples, designs, or other
matters belonging to Licensor and relating to Licensed Products and packaging
materials and advertising and promotional materials bearing reference to the
Licensed Products in any form, in accordance with Applicable Law.

 

ii. Upon termination or expiration, of this Agreement for any reason, no trustee
in bankruptcy, assignee for the benefit of creditors, custodian, receiver,
sheriff, or court officer or other successors to Licensee or its assets or
business shall have any right to continue this Agreement or to use or exploit
the Licensed Marks in any manner whatsoever.

 

iii. Within twenty (20) days after the expiration or termination of this
Agreement, Licensee shall prepare and deliver to Licensor a written statement of
the Termination Inventory, including a complete and accurate schedule as of the
date of expiration or termination of all completed Licensed Products on hand
that bear reference to the Licensed Marks or Licensor’s name in any form; all
work in process that bears reference to the Licensed Marks or Licensor’s name in
any form relating to Licensed Products on hand, including uncut piece goods and
products and materials in the process of production; all Packaging and Labeling
Materials, advertising and promotional materials and other documents or items
that bear reference to the Licensed Marks or Licensor’s name in any form in
Licensee’s possession or control or in the process of production for Licensee
and the cost of each item included in such Termination Inventory. Licensee shall
be free to sell the Termination Inventory to Licensor or to third parties for a
period of ninety (90) days after expiration or termination of this Agreement,
unless the Agreement was terminated by Licensor as a result of: (A) Licensee’s
failure to make payments as agreed herein, (B) failure of the Licensed Products
to comply with Applicable Law, (C) violation of any provision of this Agreement
by Licensee whereby such violation could result in jeopardy to Licensor’s rights
in the Licensed Marks by the continued sale of Licensed Products; and/or (D)
Licensee’s failure to comply with the consent and approval requirements as
agreed herein. Any items in the Termination Inventory bearing reference to the
Licensed Marks or Licensor’s name in any form that have not been sold and remain
after the selling period provided for in this Section shall have all uses of the
Licensed Marks removed by Licensee, including but not limited to, all tags and
labels bearing any reference to the Licensed Marks, from the Licensed Products
and shall thereafter be dispose of or destroyed in accordance with Applicable
Law and Licensee’s sole expense.

  



Trademark License Agreement

Page 10 of 20 





  

  



 

iv. Notwithstanding any termination of this Agreement, Licensor hereby reserves
all rights and remedies which are granted or available to it under this
Agreement or applicable law, and termination shall not be deemed to be an
exclusive remedy or to limit Licensor in any manner from enforcing any other
rights or remedies.

 

c. Acceleration. In the event of termination by Licensor, upon termination, any
other fees payable hereunder, then unpaid, shall immediately become due and
payable by Licensee.

     

8. PROTECTION OF TRADEMARK

 

a. Licensee acknowledges that, Licensor has obtained all rights, title and
interest in and to the Licensed Marks, in any form or embodiment and is also the
owner of the good will attached or which shall become attached to the Licensed
Marks in connection with the Licensed Products. Sales by Licensee shall be
deemed to have been made for purposes of trademark registration for the benefit
of Licensor, and all uses of the Licensed Marks by Licensee shall inure to the
benefit of Licensor.

 

b. At Licensor’s request and expense, Licensee shall execute any documents
reasonably required by Licensor to confirm Licensor’s ownership of all rights in
and to the Licensed Marks in the Territory and the respective rights of Licensor
and Licensee under this Agreement. Licensee shall cooperate with Licensor at
Licensor’s expense, in connection with the filing and prosecution by Licensor of
applications in Licensor’s name relating to the use of the Licensed Marks for
Licensed Products in the Territory.

 

c. Licensee shall never challenge or encourage anyone to challenge Licensor’s
ownership of or the validity of the Licensed Marks or any application for
registration thereof or any trademark, copyright, or other registration relating
to the Licensed Products or any rights of Licensor thereto.

 

d. Licensee shall not, at any time or in any manner, knowingly or intentionally,
engage in any activity or perform or permit any act which may in any way
adversely affect any rights of Licensor to the Licensed Marks or any
registrations or applications for registration thereof or which may directly or
indirectly reduce the value of the Licensed Marks or derogate or detract from
the repute thereof. To the extent that Licensee should have known that the
consequences of the aforesaid action taken by or on behalf of Licensee, or
caused by Licensee, was likely to materially adversely affect the interests of
Licensor, such action shall be deemed to be a breach of this subsection, whether
or not the Licensee engaged in such action knowingly and/or intentionally.

 



Trademark License Agreement

Page 11 of 20 





  

  



 

e. Licensee shall not use any other tradenames, trademarks, or other
designations including, without limitation, Licensee’s own corporate name or
tradename in connection with the Licensed Marks in any consumer advertising and
publicity, labeling, packaging or printed matter utilized by Licensee in
connection with the Licensed Products, without Licensor’s prior written consent.
Licensee may, however, use its own corporate name or tradename in connection
with the Licensed Marks in transactions between and among the parties hereto,
and with Supply Chain License Holders, merchants, wholesale customers and others
relating to: the production of Licensed Products; the creation and development
of designs, styles, advertising, promotional materials, packaging, printed
matter and labeling of the Licensed Products; and the wholesale sale of the
Licensed Products. Licensee shall not use the Licensed Marks in combination with
any other names or marks to form a new mark and shall not use the Licensed Marks
as a tradename or in any other manner other than in connection with the
production, distribution, sale and promotion of Licensed Products under this
Agreement. Licensee will at all times make reference on the Licensed Products
and on all packaging and promotional materials used in connection therewith that
the Licensed Marks is under license from the Licensor.

 

f. Licensee recognizes the great value of the good will associated with the
Licensed Marks and acknowledges that such good will belongs exclusively to
Licensor, and that Licensee shall acquire no proprietary rights in the Licensed
Marks or their good will by virtue of this Agreement. Licensee further
recognizes that the Licensed Marks have acquired secondary meaning in the mind
of the public. Accordingly, Licensee agrees that the breach of its obligations
under this Agreement (other than breaches relating to the payment of monetary
sums) will cause Licensor irreparable damages which may not be compensable by
monetary damages, and that in the event of such breach, in addition to any other
rights or remedies which Licensor may have, Licensor may seek and obtain
injunctive relief, without the necessity of posting bond (unless otherwise
required by law).

   

g. Licensee shall prominently display on all Licensed Products, all Packaging
and Labeling Materials, and in all advertising and promotional materials using
the Licensed Mark, such trademark and/or copyright notices as Licensor shall
designate in the Brand Manual.

 

h. Licensee shall promptly notify Licensor in writing, giving reasonable detail,
if any of the following matters come to its attention: (A) any actual, suspected
or threatened infringement of the Licensed Marks; (B) any actual, suspected or
threatened claim contesting Licensor’s ownership of the Licensed Marks; (C) any
actual, suspected or threatened claim that use of the Licensed Marks infringes
the rights of any third party; or (D) any other actual, suspected or threatened
claim to which the Licensed Marks may be subject.

 

i. Licensor shall have the initial right, but not the obligation, in Licensor’s
sole discretion, to determine whether, and in what manner, to assert and bring
claims to protect, preserve, or defend the Licensed Marks against actual or
suspected infringement, attack or challenge. If Licensor decides to assert its
rights or bring any Claim, Licensee agrees, as may be reasonably requested by
Licensor, to cooperate with Licensor in any such action, including, without
limitation, by joining the action as a party if necessary to maintain standing
or otherwise bring suit. All out-of-pocket expenses, including reasonable
attorneys’ fees, expert witness fees, and court costs, related to Licensee’s
participation in such infringement action at the request of Licensor, shall be
borne solely by Licensor. Any award, or portion of any award, recovered by
Licensor in any such action or proceeding commenced by Licensor shall belong
solely to Licensor after recovery by both parties of their respective actual
out-of-pocket costs. To the extent that Licensee shares any costs as a result of
such assistance, Licensee shall share in any recovery, pro-rata in proportion to
any costs actually incurred by Licensee.

 



Trademark License Agreement

Page 12 of 20 





  

  



 

j. If Licensor determines not to take any such action with respect to the
Licensed Marks, it shall notify Licensee, who, upon receiving the consent of
Licensor, may take such protective action in its own name and at its own
expense; provided that Licensee keep Licensor informed of the status of
Licensee’s activities regarding such action and any settlement or other
resolution thereof. Prior to entering into any settlement or commencing or
engaging in any litigation or suit with respect to any Licensed Marks, Licensee
shall obtain Licensor’s approval to enter into such settlement or commence or
engage in such litigation. Licensor shall cooperate with Licensee or join in any
such action at Licensee’s reasonable request and expense. All out-of-pocket
expenses, including reasonable attorneys’ fees, expert witness fees, and court
costs, related to Licensor’s participation in such infringement action at the
request of Licensee shall be borne solely by Licensee. Any award, or portion of
any award, recovered by Licensee in any such action or proceeding commenced by
Licensee shall belong solely to Licensee, after recovery by both Parties of
their respective actual out-of-pocket costs. To the extent that Licensor shares
any costs as a result of such assistance, Licensor shall share in any recovery,
pro-rata in proportion to any costs actually incurred by Licensor.

 

k. The Parties hereby agree to cooperate with each other in the conduct or
defense of any legal action, and in the negotiations in respect of any legal
action relating to any of the Licensed Marks, and each will provide to the other
all relevant data, information and material in its possession which may be
helpful in such action or negotiation, at the cost and expense of the Party
requesting such data, information and material.

     

9. REPRESENTATIONS AND WARRANTIES

 

a. Each Party represents and warrants to the other Party that: (i) it is duly
organized, validly existing and in good standing as a corporation or other
entity as represented herein under the laws and regulations of its jurisdiction
of incorporation, organization or chartering; (ii) it has the full right, power
and authority to enter into this Agreement, to grant the rights granted
hereunder and to perform its obligations hereunder; (iii) it has disclosed to
the other Party all material facts that pertain to this Agreement; (iv) no
statement contained in this Agreement or any writing furnished to the other
Party pursuant to this Agreement, contains any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
contained herein or therein not misleading or necessary in order to consummate
this Agreement; (v) the execution of this Agreement by its Representative whose
signature is set forth at the end hereof has been duly authorized by all
necessary corporate action of the Party; and (vi) when executed and delivered by
such Party, this Agreement will constitute the legal, valid and binding
obligation of such Party, enforceable against such Party in accordance with its
terms.

 

b. Licensor represents and warrants to Licensee that: (i) Licensor has not
entered into any other agreements with any other Person in conflict herewith;
(ii) to Licensor’s knowledge, Licensor has the right and authority to grant the
rights granted herein; (iii) as of execution of this Agreement, Licensor is
unaware of any Claim or potential Claim by any third-party relating to the
ownership in the Licensed Marks; and (iv) as of execution of this Agreement,
Licensor is unaware of any Claim or potential Claim by any third-party which
might affect Licensee’s rights hereunder.

 



Trademark License Agreement

Page 13 of 20 





  

  



 

c. Licensee represents and warrants to Licensor that: (i) Licensee has not
entered into any other agreements with any other Person in conflict herewith;
(ii) Licensee has the right and authority to grant the rights granted herein;
(iii) for the duration of the Term, Licensee shall maintain, in good standing,
all Cannabis Licenses required by Applicable Law to conduct the activities
contemplated hereby; (iv) for the duration of the Term, Licensee shall maintain
all applicable insurance policies described herein; (v) for the duration of the
Term, Licensee shall comply with all Applicable Laws and all Licensed Products
shall conform with Applicable Law and all applicable industry standards,
including but not limited to, those relating to cannabis and those relating to
product safety; (vi) all Licensed Products produced, sold and distributed
hereunder will be merchantable and fit for the purpose for which they are
intended; and (vii) all Licensed Products will conform in all respects to the
samples approved by Licensor and that Licensee will not distribute or sell any
Licensed Products which are of a quality or standard inferior to or different
from the approved quality or are injurious to the reputation and good will
associated with the Licensed Marks.

 

10. INDEMNITY

 

a. Licensor agrees to defend, indemnify and hold harmless Licensee and its
Representatives against all Losses arising out of or resulting from any
third-party Claim related to or arising out of any breach or alleged breach by
Licensor of this Agreement, including the representations, warranties and
agreements set forth in Section 9.

 

b. Licensee agrees to indemnify, hold harmless and defend Licensor and its
Representatives against all Losses arising out of or resulting from any
third-party Claim related to or arising out of: (i) any breach or alleged breach
by Licensee of this Agreement, including the representations, warranties and
agreements set forth in Section 9; (ii) any product liability claim; and (iii)
Licensee’s gross negligence or willful misconduct related to Licensee’s
performance of its obligations hereunder.

 

c. The indemnified Party shall promptly notify the indemnifying Party in writing
of any Claim and cooperate with the indemnifying party at the indemnifying
Party’s sole cost and expense. The indemnifying Party shall immediately take
control of the defense and investigation of such Claim and shall employ
competent counsel of its choice to handle and defend the same, at the
indemnifying Party’s sole cost and expense. The indemnifying Party shall not
settle any Claim in a manner that adversely affects the rights of the
indemnified Party without the indemnified Party’s prior written consent, which
shall not be unreasonably withheld or delayed. The indemnified Party’s failure
to perform any obligations under this Section shall not relieve the indemnifying
Party of its obligations hereunder except to the extent that the indemnifying
Party can demonstrate that it has been materially prejudiced as a result of such
failure. The indemnified Party may participate in and observe the proceedings at
its own cost and expense.

  



Trademark License Agreement

Page 14 of 20 





 

 


  



   

11. LIMITATION OF LIABILITY

 

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, LICENSOR WILL NOT BE LIABLE
TO LICENSEE FOR ANY CONSEQUENTIAL, INCIDENTAL, INDIRECT, EXEMPLARY, SPECIAL,
PUNITIVE, OR ENHANCED DAMAGES WHETHER ARISING OUT OF BREACH OF CONTRACT, TORT
(INCLUDING NEGLIGENCE), OR OTHERWISE, REGARDLESS OF WHETHER SUCH DAMAGE WAS
FORESEEABLE AND WHETHER OR NOT LICENSEE HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN,
LICENSOR’S MAXIMUM LIABILITY TO LICENSEE ARISING HEREUNDER SHALL BE LIMITED TO
THE SUMS PAID BY LICENSEE TO LICENSOR HEREUNDER.

 

12. INSURANCE

 

a. Licensee shall maintain, throughout the Term and for a period of one (1) year
thereafter, at its own cost and expense from a qualified insurance company
Standard General Liability Insurance naming Licensor as additional insured or
named additional insured with limits no less than the greater of the amount
required by Applicable Law and one million dollars ($1,000,000) per occurrence
and two million dollars ($2,000,000) in the aggregate, including bodily injury,
property damage, products and completed operations, and advertising liability,
which policy will include contractual liability coverage insuring the activities
of Licensor under this Agreement. In addition, Licensee shall hold all other
insurance policies required by Applicable Law.

 

b. All insurance policies required hereunder must: (i) be issued by insurance
companies reasonably acceptable to Licensor; (ii) provide that such insurance
carriers give Licensor at least thirty (30) days’ prior written notice of
cancellation or non-renewal of policy coverage; provided that, prior to such
cancellation, Licensee has new insurance policies in place that meet the
requirements hereof; (iii) waive any right of subrogation of the insurers
against Licensor and/or any of their respective Affiliates; (iv) provide that
such insurance be primary insurance and any similar insurance in the name of
and/or for the benefit of Licensor is excess and non-contributory; and (v) name
Licensor, and their respective Affiliates, including, in each case, all
successors and permitted assigns, as additional insureds.

 

c. Licensee shall provide Licensor with copies of the certificates of insurance
and policy endorsements required hereby upon the written request of Licensor and
shall not do anything to invalidate such insurance.

 

d. For purposes of clarity, Licensee’s compliance with this Section 12 shall not
limit or reduce, in any way whatsoever, Licensee’s indemnification obligations
pursuant to Section 10 of the Agreement.

 

13. TRANSFER RESTRICTIONS.

 

a. This Agreement shall be binding upon and shall inure to the benefit of the
Parties hereto and their respective successors and assigns.

 



Trademark License Agreement

Page 15 of 20 





  

  



 

b. This Agreement and the rights hereunder are personal to Licensee and shall
not be transferred by Licensee, without Licensor’s prior written consent. For
purposes of the preceding sentence, and without limiting its generality, any
merger, consolidation, or reorganization involving Licensee (regardless of
whether Licensee is a surviving or disappearing entity) or sale of a majority
interest of the shares of Licensee, will be deemed to be a Transfer. No Transfer
will relieve Licensee of any of its obligations under this Agreement. Any
Transfer shall be void and of no force and effect unless permitted in accordance
with the express provisions hereof.

 

c. Licensor may freely Transfer all or any of its rights or obligations under
this Agreement without Licensee’s consent.

     

14. MISCELLANEOUS

 

a. Notice. Any notice required to be given pursuant to this Agreement shall be
in writing and delivered personally to the other designated Party at the below
stated address or mailed by certified or registered mail, return receipt
requested or delivered by a recognized national overnight courier service,
except e-mail may be used for day-to-day operations and contacts but not for
‘notice’ or other communications required under this agreement or by law.

 

b. Confidentiality. Each Party acknowledges that in connection with this
Agreement it will gain access to Confidential Information. The Receiving Party
shall: (i) protect and safeguard the confidentiality of the Disclosing Party’s
Confidential Information with at least the same degree of care as the Receiving
Party would protect its own Confidential Information, but in no event with less
than a commercially reasonable degree of care; (ii) not use the Disclosing
Party’s Confidential Information, or permit it to be accessed or used, for any
purpose other than to exercise its rights or perform its obligations under this
Agreement; and (iii) not disclose any such Confidential Information to any
Person, except to the Receiving Party’s Representatives who are bound by written
confidentiality obligations and have a need to know the Confidential Information
to assist the Receiving Party, or act on its behalf, to exercise its rights or
perform its obligations under this Agreement.

 

c. Waiver. No waiver by any Party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the Party so
waiving. Except as otherwise set forth in this Agreement, no failure to
exercise, or delay in exercising, any rights, remedy, power or privilege arising
from this Agreement shall operate or be construed as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.

 

d. Severability. In the event that any term, clause, or provision hereof is held
invalid or unenforceable by a court of competent jurisdiction, such invalidity
shall not affect the validity or operation of any other term, clause or
provision and such invalid term, clause or provision shall be deemed to be
severed from the Agreement.

 

e. Relationship of The Parties. The relationship between the Parties is that of
independent contractors. Nothing contained herein shall be construed as creating
any agency, partnership, joint venture or other form of joint enterprise,
employment or fiduciary relationship between the Parties, and neither Party
shall have authority to contract for or bind the other Party in any manner
whatsoever.

 



Trademark License Agreement

Page 16 of 20 





  

  



 

f. Compliance.

 

i. Change in Law. If any change to Applicable Law has a materially adverse
effect on the ability of either Party to carry out its obligations under this
Agreement, such Party, upon written notice, may request renegotiation of this
Agreement in good faith to amend this Agreement to the extent reasonably
necessary or prudent to address the change in Applicable Law in a manner that
accomplishes the intents and objectives of the Parties, as evidenced by the
terms of this Agreement, in all material respects to the extent possible. Such
renegotiation will be undertaken in good faith and will include the use of a
mutually approved independent third-party mediator. If the Parties are unable to
renegotiate the terms within ninety (90) days after such notice and good faith
negotiations, either Party may terminate this Agreement on sixty (60) days’
further written notice or at the end of the Term (even if less than sixty (60)
days remain until the end of the Term), whichever is earlier.

 

ii. Regulatory Compliance. It is the intent of the Parties that this Agreement
comply in all respects with all Applicable Laws and the Parties have structured
their relationship with that specific intent. However, each Party understands
that the Applicable Laws are complicated and in a state of flux. In addition,
each Party further understands that United States Federal laws may render the
subject of this Agreement as void or unenforceable, and as a result, the Parties
expressly acknowledge and agree that if United States Federal laws that would
render the subject of this Agreement as void or unenforceable that does not and
will not apply to this Agreement, the transactions contemplated hereby, or the
relationship of the Parties hereto, and notwithstanding, the Parties will
cooperate to perform the substance of their obligations hereunder. Therefore,
subject to this paragraph, in the event that any provision of this Agreement is
rendered invalid or unenforceable by a court of competent jurisdiction, or the
applicable laws and regulations are altered by any legislative or regulatory
body, or either Party notifies the other Party in writing of its reasonable
belief that this Agreement or any of its provisions may be declared null, void,
unenforceable, or in violation of Applicable Laws, the remaining provisions, if
any, of this Agreement shall nevertheless continue in full force and effect.

    

g. Entire Agreement. This Agreement and any other documents incorporated herein
by reference, constitutes the sole and entire agreement of the Parties to this
Agreement with respect to the subject matter contained herein, and supersedes
all prior and contemporaneous understandings and agreements, both written and
oral, with respect to such subject matter.

 

h. Amendments. Any amendment to this Agreement must be in writing and signed by
an authorized person of each Party.

 

i. Surviving Rights. Any rights or obligations of the Parties in this Agreement
which, by their nature, should survive termination or expiration of this
Agreement will survive any such termination or expiration.

 



Trademark License Agreement

Page 17 of 20 





  

  



 

j. Further Assurances. Each Party shall, upon the reasonable request of the
other Party, promptly execute such documents and perform such acts as may be
necessary to give full effect to the terms of this Agreement.

 

k. No Third-Party Beneficiaries. This Agreement is for the sole benefit of the
Parties hereto and their respective successors and permitted assigns and nothing
herein, express or implied, is intended to or shall confer upon any other Person
any legal or equitable right, benefit or remedy of any nature whatsoever, under
or by reason of this Agreement.

 

l. Headings. The headings in this Agreement are for reference only and shall not
affect the interpretation of this Agreement.

 

m. Equitable Relief. Each Party acknowledges that a breach by the Party of this
Agreement may cause the other Party irreparable damages, for which an award of
damages would not be adequate compensation and agrees that, in the event of such
breach or threatened breach, the other Party will be entitled to seek equitable
relief, including a restraining order, injunctive relief, specific performance
and any other relief that may be available from any court, in addition to any
other remedy to which the other Party may be entitled at law or in equity. Such
remedies shall not be deemed to be exclusive but shall be in addition to all
other remedies available at law or in equity (which are cumulative and may be
exercised singularly or concurrently), subject to any express exclusions or
limitations in this Agreement to the contrary.

 

n. Counterparts; Electronic Execution. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed to be one and the same agreement. A signed copy of this
Agreement delivered by facsimile, e-mail or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Agreement.

 

o. Jurisdiction and Disputes.

 

i. This Agreement shall be governed and construed in accordance with the
internal laws of the State of California without giving effect to any choice or
conflict of law provision or rule (whether of the State of California or any
other jurisdiction) that would cause the application of laws of any jurisdiction
other than those of the State of California.

 

ii. In the event of any Claim arising out of or relating to any performance
required under this Agreement, or the interpretation, validity or enforceability
hereof, the Parties hereto shall use their best efforts to settle the Claim. To
this effect, they shall consult and negotiate with each other in good faith and,
recognizing their mutual interests, attempt to reach a just and equitable
resolution satisfactory to the Parties. If the Claim cannot be settled through
negotiation within a period of seven (7) days, the Parties agree to attempt in
good faith to settle the Claim through mediation, administered by a mediator
mutually agreeable to the Parties, before resorting to arbitration. If they do
not reach such resolution, or an agreed upon mediator cannot be identified,
within a period of thirty (30) days, then, upon notice by either party to the
other they shall commence arbitration as set forth below.

 



Trademark License Agreement

Page 18 of 20 





  

  



 

iii. The Parties agree to submit any and all Claims, or any dispute related in
any way to this Agreement and the services rendered hereunder, to binding
arbitration before JAMS. The arbitration shall be held in accordance with the
JAMS then-current Streamlined Arbitration Rules & Procedures (and no other JAMS
rules), which currently are available at:
http://www.jamsadr.com/rules-streamlined-arbitration. The arbitrator shall be
either a retired judge, or an attorney who is experienced in commercial
contracts and licensed to practice law in California, selected pursuant to the
JAMS rules. The Parties expressly agree that any arbitration shall be conducted
in the Los Angeles County, California. Each party understands and agrees that by
signing this Agreement, such party is waiving the right to a jury. The
arbitrator shall apply California substantive law in the adjudication of all
Claims. Notwithstanding the foregoing, either party may apply to the Superior
Courts located in Los Angeles County, California for a provisional remedy,
including but not limited to a temporary restraining order or a preliminary
injunction. The application for or enforcement of any provisional remedy by a
party shall not operate as a waiver of the agreement to submit a dispute to
binding arbitration pursuant to this provision. In no event shall a Claim be
adjudicated in Federal District Court. In the event that either party commences
a Claim in Federal District Court or moves to remove such action to Federal
District Court, the Parties hereby mutually agree to stipulate to a dismissal of
such Federal Claim with prejudice. After a demand for arbitration has been filed
and served, the Parties may engage in reasonable discovery in the form of
requests for documents, interrogatories, requests for admission, and
depositions. The arbitrator shall resolve any disputes concerning discovery. The
arbitrator shall award costs and reasonable attorneys’ fees to the prevailing
party, as determined by the arbitrator, to the extent permitted by California
law. The arbitrator’s decision shall be final and binding upon the Parties. The
arbitrator’s decision shall include the arbitrator’s findings of fact and
conclusions of law and shall be issued in writing within thirty (30) days of the
commencement of the arbitration proceedings. The prevailing party may submit the
arbitrator’s decision to Superior Courts located in Los Angeles County for an
entry of judgment thereon.

 

[signature page to follow]

   



Trademark License Agreement

Page 19 of 20 





 

 


  



 

IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound hereby,
have duly executed this Agreement as of the date set forth below.

 



DEP Nevada, Inc.

(“Licensor”)

 

Satellites Dip LLC

(“Licensee”)

 

 

 

 

 

By:

/s/ Stephen ‘Trip’ Hoffman By:/s/ Azadeh Dastmalchi 

Name:

Stephen ‘Trip’ Hoffman Name: Azadeh Dastmalchi 

Title:

Authorized Signatory  Title:  Authorized Signatory 



  



Trademark License Agreement

Page 20 of 20 





 

 


  



 

Exhibit A

 

Licensed Marks

 

 

·BaM (trademark pending)

 

·Body and Mind (trademark pending)

 

·BamCannabis (trademark pending)

 

·BaMMarijuana (trademark pending)

 

The Parties may subsequently supplement this Exhibit with additional, mutually
agreed, Licensed Marks.

 

Exhibit A



 

 



 